707 F.2d 1310
11 Bankr.Ct.Dec. 401
Willie ELLISON and Mary Ellison, Plaintiffs-Appellants,v.NORTHWEST ENGINEERING COMPANY, A Delaware Corporation,Defendant-Appellee.
No. 82-5475.
United States Court of Appeals,Eleventh Circuit.
June 24, 1983.

Alison C. Weinger, Steven M. Weinger, Kurzban & Kurzban, Miami, Fla., for plaintiffs-appellants.
Edward R. Nicklaus, William R. Wicks, III, Dixon, Dixon, Hurst, Nicklaus & Webb, Miami, Fla., for defendant-appellee.
Appeal from the United States District Court for the Southern District of Florida.
Before VANCE and HENDERSON, Circuit Judges, and TUTTLE, Senior Circuit Judge.

ORDER STAYING PROCEEDINGS
BY THE COURT:

1
Appellants, Willie and Mary Ellison, appealed the district court's summary judgment for defendant of March 10, 1982.  After the parties had filed briefs and this panel had heard oral argument but prior to the court's decision, appellee, Northwest Engineering Company, filed a voluntary petition under chapter eleven of the Bankruptcy Code.  11 U.S.C. Secs. 1101-1174.  Northwest contends that the automatic stay provision of the code prevents this court from issuing its opinion.


2
Filing of a petition under the Bankruptcy Code operates as an automatic stay of "the commencement or continuation ... of a judicial, administrative, or other proceeding against the debtor that was or could have been commenced before the commencement of the case under [the bankruptcy code] ...."  11 U.S.C. Sec. 362(a)(1).  The automatic stay is designed to give the debtor "a breathing spell from his creditors.  It stops all collection efforts, all harassment, and all foreclosure actions.  It permits the debtor to attempt a repayment or reorganization plan, or simply to be relieved of the financial pressure that drove him into bankruptcy."    H.R.Rep. No. 595, 95th Cong.2d Sess. 340, reprinted in 1978 U.S.Code Cong. & Ad.News 5787, 5963, 6297.


3
Although we agree with the Ellisons that, under the particular circumstances of this case, there are strong policies favoring and virtually none opposing the court's entering its decision, these are matters for consideration by the bankruptcy court.  Until it enters a contrary order, we are bound by the automatic stay provision of 11 U.S.C. Sec. 362(a)(1).   Association of St. Croix Condominium Owners v. St. Croix Hotel Corp., 682 F.2d 446 (3d Cir.1982);  see also Association of St. Croix Condominium Owners v. St. Croix Hotel Corp., 690 F.2d 367 (3d Cir.1982).


4
It is therefore ORDERED that pursuant to 11 U.S.C. Sec. 362 all proceedings in this court are hereby stayed.  The parties are directed to inform the court when the bankruptcy court grants relief from the automatic stay or that stay lapses.  At that time we will release our decision.